Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 1 of 41 PageID: 1924




                    EXHIBIT 82
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 2 of 41 PageID: 1925



0001
 1     THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION
 2
 3     In the Matter of:                )
 4                                      )   File No. HO‐13925‐A
 5     VUUZLE MEDIA CORPORATION         )
 6
 7
 8     SUBJECT:   VUUZLE SHAREHOLDER VIDEO TRANSCRIPTION
 9     PAGES:     1 through 73
10     DATE:      Wednesday, July 7, 2021
11
12
13
14
15                         VIDEO TRANSCRIPTION
16
17
18
19
20
21
22
23
24                 Diversified Reporting Services, Inc.
25                            (202) 467‐9200
0002
 1                        P R O C E E D I N G S
 2     Video File: zoom_0
 3               MS. FASH: So hello, everyone. Hello,
 4     everyone. Can you hear me okay? So greetings to you
 5     all. My name is Roxy, and I will be one of your
 6     moderators for today together with our beautiful admins,
 7     Ms. Arcel and Ms. Chey. So we are very excited to meet
 8     everyone in our very first ever shareholders meeting
 9     here on Zoom. So welcome, everyone, most especially to
10     our valued shareholders from the U.S. Thank you very
11     much for joining us today and for your continued support
12     to our growing company on achieving our goals.
13               To all of our growing theme, especially to our
14     founders, CEO, directors, CFO, and to the rest of the
15     team, welcome, everyone.
16               So let me just read our program first so
17     before we can proceed to our formal meeting. So here's
18     our program. Number one is the prayer, which will be
19     led by Ms. Sita Camayra from treasury department.
20     Number two is the speakers, which are from Ukraine,
21     Philippines, Dubai, U.S.A., and our VIP speakers. And
22     Number three is our topics. Number four is the
23     announcement and closing remarks. Number five is the
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 3 of 41 PageID: 1926



24     Q&A and giving of our hotline contact number.
25               So that's the program of our formal meeting
0003
 1     for today. So before we proceed, let's all have a
 2     prayer first, which will be led by Ms. Sita Camayra from
 3     our treasury department. So welcome, Ms. Sita Camayra.
 4               MS. CAMAYRA: I am requesting everyone to give
 5     a moment of silence, also I lead the prayer. Father in
 6     heaven, and the most high God, we come before in humble
 7     prayer before we start our meeting. We realize that we
 8     without your presence, we would not be able to succeed
 9     with the plans we have in this meeting. We saw your
10     grace and divine wisdom to all of us present here so we
11     can cooperate with peace and respect. We thank you for
12     giving us this time together with our shareholders. We
13     come together as a big family united with one purpose.
14     Help us to have the cheerful heart while we are having a
15     productive discussions. Prepare our hearts and minds
16     and help us maintain peace within us as we discuss
17     certain matters. Enlighten us so that we will have
18     clear understanding and help us to accept the offer of
19     new opportunity. Father God, you are the builder of
20     everything. And you have said in your words in Proverbs
21     16:3 that whatever you do, commit it to the Lord and
22     your plans will succeed. We pray for your spiritual
23     interventions to wipe the dust powerfully. To our
24     shareholders, we thank you for your trust and continued
25     support of Vuuzle Media Corporation Limited. We also
0004
 1     appreciate your huge contribution to the success of this
 2     company. We pray for your daily protection especially
 3     during this time of pandemic. We also pray for your
 4     good health and healing to those who are sick. May our
 5     Almighty God will shower and your whole family with
 6     abundant blessings.
 7               To our founder, words cannot express how
 8     grateful we are being a part of this soon‐to‐be the
 9     number one social media platform in the world. Thank
10     you, not only as our boss but also our best trainer and
11     our mentor. The smile on your face which signifies
12     positivity and enthusiasm and courage taught us to
13     believe that life is full of surprises and there is
14     always better things ahead of us.
15               We ask God to give you strength each day as
16     you work hard to make this happen for all of us, and
17     thank God grant you the favors that you deserve. Most
18     of all, we pray that the divine grace of the Lord be
19     with you to continue what you have started and to remain
20     as a blessing to every employees working in this
21     company.
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 4 of 41 PageID: 1927



22               We thank the Lord for your life and for being
23     the light to our paths to see the bright direction of
24     our children's future. We pray for our Ukraine team.
25     Thank you, Lord, for such an amazing team in Ukraine.
0005
 1     Their effort and hard work really complete ‐‐ complement
 2     to the company as a whole. We also include our
 3     Indonesian team in prayer asking to bless each one of
 4     them as they do their job for the company.
 5               We pray for our Philippines team, Lord. Thank
 6     you for giving us wisdom and the ability to do our job
 7     in a rightful manner. Thank you for helping us to
 8     handle pressures in stressful situations due to reports
 9     and other assigned tasks needed to submit on time.
10     Bless us all as we do our jobs with love and integrity.
11               We pray for our Dubai team. To all the
12     departments and the (inaudible) down to the drivers and
13     the service crew, we are so proud of you. Your shared
14     efforts and incredible talents in the production room
15     gives a great impact to your performance. Moreover, the
16     support of one another and the motivations coming from
17     our founder to build a million‐dollar studio becomes
18     real despite of the many challenges from the very
19     beginning. The founder did not give up on this because
20     he was certain that he chose the right people to work
21     and to put all together into efforts for success. Thank
22     you, (inaudible).
23               We pray for our VIPs. Thank you, Lord, for
24     the gifts of their knowledge, their amazing ideas and
25     their long experience in the past which serves as the
0006
 1     foundation to create and build a very unique platform.
 2     May God continue to bless the works of their hands and
 3     minds.
 4               Thank you, Lord, for each and every one of us
 5     and for allowing us to cross our paths. And because we
 6     are all unique, creative, and talented in a way that we
 7     have created our own puzzle to fit every piece of us to
 8     become a real picture of our vision in the field of
 9     social media.
10               Last, but not the least, thank you, Father,
11     for giving me this opportunity to pray for everyone
12     present here in this meeting. We trust that the love of
13     Christ will remain in our hearts as we acknowledge your
14     presence. We give you thanks. We give you praise. And
15     we give you (audio drop). And we'll lift up everything
16     to you. This we pray in Jesus's mighty name. Amen.
17               MS. CARSON: Amen, Ms. Sita, thank you for
18     blessing us this meeting. And again, welcome everyone.
19     My name is Chey Carson, and now let's proceed to our
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 5 of 41 PageID: 1928



20     speakers. So let's start with our Ukraine team. We
21     have Julia Pashko. She's our content manager and
22     corporate (inaudible) and a project manager. She's the
23     head of the project management and she needs to ensure
24     that the quality control of every aspect and task
25     (inaudible) from articles to internal relations to
0007
 1     screen production, she makes sure everything is handled
 2     thoroughly. She works together with the following team
 3     and lots of people around the world. So Ms. Julia, you
 4     can now unmute yourself, and you have at last 10 to 15
 5     minutes max for speak. Thank you.
 6               MS. PASHKO: Good evening to everyone and also
 7     good morning to some of our members because we are here
 8     from different countries. Greetings from Ukraine. I
 9     represent the Ukrainian team and my name is Julia
10     Pashko. Our office is (inaudible) in Kiev. We are
11     working on the Ukrainian language side, Vuuzle TV
12     Ukraine dot com. We build the website with interesting
13     news, also (inaudible) business, politics, news, the
14     economy, and other (inaudible) and topics.
15               Despite the fact that the website and
16     publication are done exclusively in Ukrainian, our
17     website is read and viewed every month more than 100,000
18     viewers and in wintertime, it was more than 250,000
19     viewers per month. Also we (audio drop) company's pages
20     on various social networks, promote (audio drop) project
21     and also conduct (inaudible).
22               Let me start from Anna Bychyk. She is our
23     (audio drop) and logistics specialist. She start
24     working here since 2017. I must notice that it's one of
25     the best logistics specialist which I have ever known.
0008
 1     If you don't know how to get something from point A to
 2     point B, just (audio drop) Anna. She will find you the
 3     best way for this. She'll also ‐‐ she working on woman
 4     with a promotion at social networks and managing
 5     Instagram pages for Vuuzle TV Ukraine. Anna stands her
 6     life principles that everything is possible if you have
 7     enough (audio drop) and belief.
 8               Our next member is Evhen Konkolovych (audio
 9     drop). He is our financial analyst. He has ten years
10     of experience in financial management and in financial
11     analysis. Evhen is responsible here for technical site
12     of the website Vuuzle TV Ukraine, performing all the
13     analytics regarding the activity at the website and
14     (inaudible) optimization. Much of his life is based on
15     the words of Edmund Burke, that our patience will
16     achieve more than our force.
17               Our next member is Ivanna Samotei. She's our
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 6 of 41 PageID: 1929



18     chief content manager. She start working here since
19     2019. Ivanna has a huge experience in media and
20     television. She was working in different Ukrainian
21     national channels like TV channel STB, she was working
22     there like, screenwriter, TV channel TVI like journalist
23     and TV channel ICTV. She was working there like
24     screenwriter and reporter. Ivanna keeps the lines that
25     if opportunity don't knock, we'll add door. Here she
0009
 1     also write an articles for the website Vuuzle TV
 2     Ukraine. (inaudible) writing the articles based on the
 3     latest news, cooperation with editors from the
 4     Philippines and Indonesia and supervising (inaudible)
 5     work.
 6               And as for me, you hear that I am corporate
 7     consult project and content manager. Slogan of my life,
 8     nothing is impossible. I was start here working since
 9     2017. Before I was working as deputy director of the
10     directorate for the operation of the complex of
11     buildings of the central state archival institution of
12     Ukraine and more than four years deputy director of the
13     international organization Union of Entrepreneurs and
14     Industrialists of Ukraine.
15               Here, I'm developing the tele project plans
16     and tracking its performance and progress, communication
17     and cooperation with other developers, providing legal
18     advice and producing documents, contracts, agreements
19     according to Ukrainian legislation and managing
20     (inaudible) book and (inaudible) pages for Vuuzle TV
21     Ukraine.
22               We are here very friendly team. All times
23     support and help each other. And in our work, we are
24     guided on Henry Ford's words that coming together is
25     beginning, keeping together is progress, and working
0010
 1     together is success. So ladies and gentlemen, thank you
 2     for this Zoom meeting. It was nice to meet you all here
 3     and we are glad to have opportunity to work with such
 4     amazing team.
 5               MS. CARSON: Thank you, Ms. Julia, and the
 6     rest of the Ukraine team. We wanted you to know that we
 7     appreciate everything you do for the company. Is there
 8     anything you want to add, Ms. Julia? Or everything's
 9     good? Yeah. And now, let's proceed to our Philippines
10     team to speak, and then I'm going to give the ‐‐ to Ms.
11     Roxy to introduce everyone. Thank you.
12               MS. FASH: So here's our Philippines team. We
13     have our administrative and accounting department. So
14     let's start with Ms. Chey Carson. She is the chief
15     administrative officer and corporate secretary. So Ms.
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 7 of 41 PageID: 1930



16     Chey is a self‐motivated, licensed teacher with 13 years
17     of experience in corporate management and team
18     development. She has been working for the company for
19     13 years as a chief administrative officer.
20               Ms. Chey manages the day‐to‐day operations of
21     the company. She closely works with all the departments
22     heads and foreign offices of the company and its
23     operated. Ms. Chey also ensures a strict implementation
24     of the house rules of the company. Together, we, and
25     Ms. Arcel, Jenny, and Ms. Sita Kamrya. So Ms. Chey, can
0011
 1     you tell us more about our company? So it's your turn
 2     now.
 3               MS. CARSON: Thank you, Ms. Rox. Hello,
 4     everyone again. This is Chey Carson of the Philippines
 5     team. I am the chief admin officer and a corporate
 6     secretary. I have been in this business for more than
 7     13 years. And I am grateful for this opportunity to
 8     personally express my gratitude to all of our dearest
 9     shareholders for continued support and of course, to the
10     founder, Mr. Ronnie Flynn for always doing the right
11     thing and keeping the entire team motivated and
12     productive at work despite of what you are going through
13     with your health lately.
14               So basically, what I'm doing here as a chief
15     admin officer, I am responsible for managing the daily
16     operation of the company, and I work closely with all
17     the department heads for any concerns and administrative
18     support that they need. And I help ensure that the
19     house rules of the company are properly implemented.
20               And being the corporate secretary, I am in
21     charge of keeping all corporate records like the minutes
22     of meetings with shareholders, directors, and articles
23     of incorporation. And thank you, God bless everyone.
24     So I'm going to give the phone to Ms. Arcel.
25               MS. MULDOING: Hi, everyone. Thank you so
0012
 1     much for this very meaningful meeting of ours. I am
 2     Arcel Muldong. First of all, I really want to thank God
 3     for the opportunity He gave to be part of this
 4     successful company and I'm praying for more success.
 5     And let me express my heartful gratitudes to all our
 6     dear shareholders. Thank you so much. I am working
 7     this company as a legal assistant and admin officer for
 8     almost a decade now. During my time work with this
 9     company, I have a fruitful experience work with Mr.
10     Flynn. We started in the Philippines and now our
11     company has grown. We have already ventured in Denver,
12     New York, Las Vegas, Ukraine, Dubai, and Jakarta.
13               As a legal officer, I am responsible for all
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 8 of 41 PageID: 1931



14     the legal concerns that need assistance (inaudible). I
15     work closely with lawyers and other employees within the
16     practice of law. I am also researching and preparing
17     legal documents to be filed in the system. Legal
18     employment contacts for Philippines and for our
19     companies abroad and locating important information
20     (inaudible) to the case at hand.
21               I am foremostly responsible in labor issues of
22     the employees. As an admin officer, I attend and
23     provide all the company concerns by communicating all
24     the departments, both day shift and night shift. I am
25     reporting and working directly to the founder and
0013
 1     traveling outside the country with him for business trip
 2     as needed. I have a strong foundation of faith and
 3     trust that this company will continue to succeed and
 4     become a huge name in the field. So thank you,
 5     everyone, and God bless.
 6               MS. FASH: Okay, so thank you very much, Ms.
 7     Arcel. We will give it to Ms. Jenny now.
 8               MS. PERMALES: Thank you, Ms. Roxy. Hi,
 9     everyone. My name is Jenny, and I am working as an
10     accountant. It is an honor being part of the company
11     for nearly ten years from now. And (inaudible) my
12     responsibilities are monitoring company finances,
13     payroll, payables, and other related matters. And then
14     one of my responsibilities are making sure all employees
15     are paid on time as well as keeping an eye to updated
16     office payables, not just here in Philippines, but also
17     on our office in Indonesia, Ukraine, and its affiliates.
18     I also report directly to the founder, and I also keep
19     in touch with our external accountant for financial
20     statements and for any accounting services related that
21     we do for the company.
22               Ten fruitful years of working with our boss,
23     Ron, made me realize how the company has struggled
24     before and now we are accomplished. During these years,
25     I have been by his side as we travel and search
0014
 1     potential offices around the world. And I am also a
 2     witness on how boss Ron has worked his heart and time
 3     and effort to make this company what it is today. We
 4     enduring sleepless nights, countless hours
 5     brainstorming, healthy arguments, (inaudible) and hopes
 6     for the sake of our growth.
 7               Today our company has ventured out
 8     multinationals, so we have Indonesia, Dubai, U.S.,
 9     Ukraine, and of course our success is not just a single
10     effort, but a collection of many (inaudible) employees.
11     Our passionate workforce and our loyal shareholders who
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 9 of 41 PageID: 1932



12     give (inaudible) of themselves to the company
13     (inaudible) the backbone of our success and sustained
14     growth. Please know that you are all appreciated. With
15     all abundance I have faith and trust with the company's
16     foundation with continued success in the future. And
17     God bless us all and more success to all of us. Thank
18     you.
19               MS. FASH: Okay. So thank you very much, Ms.
20     Jenny. So let's now proceed to Ms. Sita Camayra from
21     treasury department.
22               MS. CAMAYRA: Thank you very much, Ms. Rox,
23     for the introduction. I appreciate that. So I am Sita.
24      I am the treasury department head. Probably most of
25     you knew me already, but let me give you a brief
0015
 1     introduction of myself and what I do here at Vuuzle
 2     Media Corporation, Limited.
 3               So I'm working with this company since the
 4     beginning of this business and I saw very ‐‐ I saw very
 5     hardship of everyone working in this, especially of our
 6     founder. Like other companies, we also have experienced
 7     a lot of challenges along the way, but good thing about
 8     Vuuzle Media Corporation is that we have a strong
 9     foundation. And we believe that with one another's
10     unique ability to do for a common goal, this is for our
11     success.
12               Well, as a treasury department head, I am in
13     charge of the whole operation of the treasury
14     department, and I am responsible for making decisions
15     (inaudible) to treasury operations. My department is in
16     charge of keeping all your personal (inaudible)
17     therefore, confidential information down to your shares,
18     your investments, and now your (inaudible). My
19     department is also responsible for doing all the types
20     of paperwork like contracts, agreements, and summary of
21     your investments, seeing as we keep all those paperworks
22     and documents for safety purposes. So what we think
23     about this company, I'm very determined that this
24     company is going to be successful, and all of us are
25     going to benefit with our efforts and hard work. So let
0016
 1     us believe in ourselves first because believing is next
 2     to seeking. Thank you very much everyone, and nice
 3     meeting you all.
 4               MS. FASH: So okay, thank you so much, Ms.
 5     Sita Camayra. So let's now proceed to our information
 6     and technology departments. So let's all on Mr.
 7     Jefferson Chua, the head IT department. So tell us
 8     about more, Mr. Jeff.
 9               MR. CHUA: Good morning, everyone. I'm Jeff,
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 10 of 41 PageID: 1933



10     the head of IT department. So I'm in charge here for
11     the ‐‐ our server system, the phone, for the marketing
12     so we can support our customers. And I'm in charge in
13     all the internet and providing support for everyone,
14     actually, every country, so Dubai, Ukraine, Indonesia,
15     Philippines at providing technical support to everyone.
16     So that's about it. Pardon me.
17               MS. FASH: Okay. Thank you so much, Mr. Jeff.
18      So okay, let's call on our web and graphics department,
19     which is Ms. Roanne and Dave Caisip. So Ms. Roanne?
20               MS. TAN: Hi, everyone. It's a pleasure to
21     meet everyone here. (inaudible) by the way, I am Roanne
22     and have a degree of bachelor science in computer
23     engineering. And I'm currently working as a web
24     designer in our company. And mainly, I'm in charge with
25     handling and monitoring our day‐to‐day tasks in our
0017
 1     department. I conceptualize creative ideas and design,
 2     building the interface, the navigation, and esthetic of
 3     website.
 4               Aside from me, the team is composed of several
 5     (inaudible) assets of the company, and you will hear
 6     from them afterwards. Thank you so much.
 7               MS. FASH: Okay, thank you so much, Ms.
 8     Roanne. So let's now proceed to ‐‐ let's call on Mr.
 9     Petrick Fontamillas and Alaine John Gutierrez, which are
10     our programmers. So can you please tell us more about
11     our company and what you do?
12               MR. FONTAMILLAS: Hello, everyone. It's great
13     to meet you. I am Petrick and am similar to Mr. Owen.
14     I was our developer. I have a degree in bachelor of
15     science information technology, majoring in web
16     development. I've been working on my frontend skills
17     and other web development (inaudible) here now. Besides
18     creating websites and web maintenance, I'm also in
19     charge of creating business starts and company ideas.
20     From time to time, I also assist in creating email
21     templates. I work together with Mr. A.J., who focuses
22     on this skill. He is well versed in this (inaudible) he
23     will elaborate shortly.
24               MR. GUTIERREZ: Hello. I'm A.J. and I work
25     here as a programmer for almost two years. I have a
0018
 1     degree in bachelor of science and information
 2     technology, majoring in programming. My main task to
 3     create responsive email templates using (inaudible) in
 4     (inaudible). I always make sure that the templates are
 5     compatible with any email platforms. I do this by
 6     converting PSD design to email templates. My work are
 7     closely monitored by the team to be able to produce high
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 11 of 41 PageID: 1934



 8     quality outputs. I work closely with Mr. Joseph, our
 9     graphics designer, who creates awesome design layouts,
10     which I convert into email templates. Thank you.
11               MS. FASH: Okay. Thank you very much, A.J.
12     So now let's proceed with Mr. Joseph Forrest (phonetic)
13     which is our graphic artist.
14               MR. FORREST: Hi, everyone. I'm Joseph, and
15     I'm working as a graphic designer based on the
16     Philippines. I've been working here for almost a year
17     and a half. Being behind anything under the (inaudible)
18     umbrella is rewarding. And my primary job is to apply
19     artistic design principles to communicate visually. And
20     I make sure that the visual assets across all media are
21     going to stand with established style guidelines. I
22     communicate with the whole team on how the design
23     concept accomplishes the goal from their end. Thank
24     you.
25               MS. FASH: Okay. Thank you so much, Joseph.
0019
 1     So let's now call on Jade Hernandez. She is content
 2     creator and a public relationships specialist.
 3               MS. HERNANDEZ: Hi, everyone. I am Jade, your
 4     content writer. I graduated with a degree of mass
 5     communication, and I am currently taking up law. Being
 6     a content writer in this company has challenged me in
 7     all aspects from time management to highly pressured
 8     deadlines. Among my daily tasks are creating content
 9     for newsletters and articles. I also work on website
10     content and other writing related tasks, extending from
11     the Philippines to our branches in Indonesia, Ukraine,
12     Dubai, and Las Vegas. Our (inaudible) in the team are
13     essentially interconnected with each team member's
14     duties and responsibilities. We closely work and
15     communicate with one another to come up with top caliber
16     outputs which will eventually contribute to this
17     company's growth. I think this concludes everything you
18     need to know about our team, and we want to extend our
19     appreciation to our shareholders and founder, Mr. Ron
20     Flynn.
21               MS. FASH: Okay. Thank you so much, Ms. Jade
22     Hernandez. So let's now proceed at the marketing
23     department, Ms. Claudine Lacson. She is our direct
24     advertiser.
25               MS. LACSON: Hello. Good evening, everyone.
0020
 1     I'm Claudine, and I’m working in the advertising
 2     department, and I've been working in the company for
 3     three years now. And me and my team job responsibility
 4     is basically about advertising. We are the people who's
 5     responsible in conducting all the companies in United
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 12 of 41 PageID: 1935



 6     States and in Dubai just to explore the opportunity in
 7     direct (inaudible) advertising, and aside from that, we
 8     are also the one who's generating a perfect lead in
 9     Dubai that will be fit in our Dubai shopping channel,
10     which is ‐‐ will be up very, very soon. And we are
11     mainly focusing on luxury products like bags, shoes,
12     villas, cars, and it's basically all luxury things in
13     Dubai that you can ever imagine. And under my team, I
14     have seven people who's doing exactly the same thing,
15     and yeah, that's all about our department. It was nice
16     meeting you all. Thank you.
17               MS. FASH: Okay. Thank you so much. My team
18     (inaudible) and now let me introduce the team from
19     Dubai. And our first speaker, let me introduce to you,
20     Mr. Irfan Pasha. He is the senior producer in our
21     (inaudible) studio. So let us hear from Mr. Irfan
22     Pasha. Mr. Irfan.
23               MR. PASHA: Hi, everyone. My name is Irfan.
24     I work as the producer and (inaudible) manager for
25     (inaudible). I'm lucky to say that I’m one of the first
0021
 1     guy to be a part of Vuuzle team here in Dubai. It's
 2     been quite a rollercoaster (inaudible) little bit fun
 3     and excitement, it's been one and a half year now. The
 4     Vuuzle (audio drop) have here that much here which he
 5     build the studio, which he (inaudible) to be the part of
 6     Vuuzle in Dubai. (audio drop) producing so many shows
 7     (audio drop).
 8               MS. FASH: Sorry to hear ‐‐ I think there is a
 9     problem with this connection of Mr. Irfan. But let me
10     introduce to you our next speaker from Dubai team. Let
11     us hear from our producer, Abdel Rahmar, or we call her
12     ‐‐ we call him DK.
13               MR. RAHMAR: Hello, everyone. Good morning
14     and good evening for whoever it's night for them and
15     whoever it's morning for them, good morning, everyone.
16     So it is DK. It's my pleasure to speak to you all
17     today, and it's my pleasure to be part of the big family
18     like Vuuzle family. And it's an honor for me to work in
19     the company since we started here in Dubai. Working in
20     the production, it's not an easy thing. We work on a
21     lot of different production types. We working with the
22     team in Philippines, U.S., to make sure that
23     everything's going well to the platform, the content.
24     We started everything together and it's all hand to hand
25     with the U.S. team and Philippine team. And for sure,
0022
 1     your support is the most important thing which is make
 2     all the success happening, especially in Dubai. As we
 3     started at the beginning to collect the contents for our
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 13 of 41 PageID: 1936



 4     platform then we start producing it ourself. So we
 5     start producing different type of content like news,
 6     shows, different topics, or different shows like talk
 7     shows and sports shows, music shows, and recently we
 8     started to produce our own series, which is the
 9     (inaudible) everyone is hearing about. It's one of the
10     biggest projects which we are working on now. It's a
11     big series which is contained five seasons. Fifty
12     episodes we started so far, and the first season, which
13     is contained ten episodes we produced so far,
14     (inaudible) and we are going to finish that ten episodes
15     within the coming time which we already going for
16     shooting in the next months. Within this year, we are
17     going to finish at least the first two seasons in our
18     progress, tasks we have and we already have produced so
19     far different shows for different clients around the GCC
20     area including Dubai. One of the biggest clients which
21     we have different TV ‐‐ different TV channels like NBC,
22     like, (inaudible) TV, it's all big channels in the GCC
23     area and they are trusted us, trusted our studios,
24     trusted our facilities, trusted our team and the coach
25     we have a lot experience starting from the producers and
0023
 1     the assistant producers, the camera operators, the
 2     editors, the graphic designers, and the 3‐D animators
 3     which we have. We went through all of this like, with
 4     them. They already amazed with our studios we have here
 5     in Dubai, which is a unique studios. It's not similar
 6     to any type of production we have met, or me myself or
 7     any of my clients or the company clients met. It's
 8     different type. It's different facility, and for sure
 9     it's amazing. And everyone is wanted to be part of it.
10               So far, we have deal for many projects, as I
11     mentioned and different TV channels and different direct
12     clients as well from local clients or like international
13     clients dealing with different agencies. We are dealing
14     so far with more than 150 agencies in the GCC area.
15     They're all connected to us, planning to work with us
16     during the expo time, which is the biggest event going
17     to second place in Dubai in next October which is going
18     to have a lot of projects going to happen and going to
19     be part of Vuuzle team in Dubai and for sure in U.S. and
20     Philippine as they are supporting and for sure with your
21     support this is all not going to happen without your
22     support. With your support, we are going to keep
23     pushing forwards and leading the success more to the
24     company. So it's our pleasure to work in the company,
25     my pleasure to be part of the team and to keep continue
0024
 1     working on a unique and different type of content and
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 14 of 41 PageID: 1937



 2     keep it up. Thank you. Thank you so much.
 3               MS. FASH: Thank you so much for that
 4     information and update, Mr. DK from our Dubai studio.
 5     And our next speaker is one of our producer, Mr. Ahmed
 6     Saloom. Mr. Ahmed.
 7               MR. SALOOM: Hello, everyone. Thank you for
 8     being here. Actually, I'm working as a producer in
 9     Vuuzle TV, and I'm responsible for finding and launching
10     of projects, doing TV shows, also I'm a key member of
11     the creative team, and I always (inaudible) receive
12     like, the ‐‐ all elements for pre‐production,
13     production, and post‐production until the time of
14     release. And that's it.
15               MS. FASH: Thank you. Thank you so much. And
16     then our next speaker, he's our news producer, and I
17     want to introduce to you Mr. Ahmed Meselhi. Mr. Ahmed
18     Meselhi tell us about our news produced in our Dubai
19     studios.
20               MR. MESELHI: Hello, everyone. My name is
21     Ahmed Meselhi, but you can call me Misi (phonetic).
22     This is my nickname here in Vuuzle. It's a pleasure to
23     meet people of Vuuzle family. I'm working for Vuuzle
24     for more than one year. I'm controlling many shows now
25     because I have experience more than 12 years in media,
0025
 1     worked before for more Egyptian channels and channels
 2     also on newspapers in UAE. On Vuuzle, I'm controlling
 3     many shows, but I started with Vuuz News. We produced
 4     for one year more than 200 episodes for news and other
 5     shows like Vuuzle Eyes, Emirates Planet, Sports Sport,
 6     and Twin Street. I’m controlling my shows, I'm creating
 7     my content every day, and direct my shows also. And
 8     that's it.
 9                MS. FASH: Thank you so much. And our next
10     speaker, she is our chief operating officer in Dubai
11     studio and she is Shamla Hamza. Let's hear from Ms.
12     Shamla.
13                MS. HAMZA: Hi, guys. First of all, very warm
14     welcome to the meeting. We were really excited to meet
15     you all, and I'm really honored and I'm really grateful
16     to be a part of this meeting. So let me introduce
17     myself. My name is Shamla Hamza. I am the chief
18     operating officer of Vuuzle Dubai. I am overseeing
19     operations of the company and the work of the
20     executives. Basically, I'm a software engineer, but my
21     passion ended up in media and entertainment, which ended
22     up in Vuuzle TV. I'm really happy about that. From
23     2013 I have started my career in media and entertainment
24     back in India, and in Dubai from Vuuzle TV. So here in
25     (inaudible) very famous and well known, our studio is
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 15 of 41 PageID: 1938



0026
 1     built like a mini Hollywood. I really welcome all of
 2     you to visit the studio. You all will be amazed and
 3     will be very happy seeing all the facilities. Our boss,
 4     Ronald Flynn, never compromised on the technical side.
 5     He always makes sure that we have the best equipment, we
 6     have the latest equipment, and we are the first one who
 7     launches the latest equipments in the industry. So
 8     there is no compromise in that. And so as our producer
 9     said, we have four producers, Irfan, DK, Misi, Ahmed,
10     and we by shopping channel and we are taking care of
11     that also with the help of Philippines team, Ukraine
12     team, we are working in a coordinated way that gives the
13     best results for us. So that's about me, and that's
14     about Vuuzle TV in Dubai and one time again, I'm
15     welcoming all of you to visit our studio here. It's a
16     mini Hollywood. You will be happy visiting here. Thank
17     you guys, thank you so much.
18               MS. FASH: Thank you so much, our COO from
19     Dubai. And the last but not the least from our speaker
20     from Dubai team, let us welcome Lozan Shwani. She is
21     our sales manager in sales department. Ms. Lozan.
22               MS. SHWANI: Hi, everyone and welcome. My
23     name is Lozan, and I have a three years old and
24     (inaudible) living the life. So I'm the sales manager
25     of Vuuzle Production, and my task in the company acting
0027
 1     as the contact point between the company and other
 2     businesses. So my day‐to‐day task is making sure that
 3     all of our clients are contacted and updated if they
 4     have any project with us and if I need to follow up with
 5     them (inaudible). So as you guys heard, some of our
 6     team mentioned Dubai shopping channel. So with the help
 7     of the Philippine teams, which are doing a wonderful
 8     job. They are sending us leads, we are contacting them,
 9     and we are follow up with them for the Dubai shopping
10     channel and the (inaudible). We also have the studio so
11     we can rent the studio, so we can have some companies,
12     which is interesting to do their own shows, and we do
13     the production. So basically, just taking care of the
14     sales, and I work along with Ms. (inaudible) so she is
15     in the sales department as well. And we also work
16     basically like, the whole Dubai team are working hand in
17     hand, and together with Ukraine and Philippine teams as
18     well. So yeah, that's what I do so far. And thank you
19     so much for having me here and thank you.
20               MS. FASH: Thank you, Ms. (inaudible), and
21     thank you all the entire team of Dubai. You guys did an
22     amazing job. So you have to be proud to yourselves. So
23     now, let's proceed to our much awaited VIP speakers. So
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 16 of 41 PageID: 1939



24     we have first in our list Mr. Ted Joseph, our dear chief
25     executive officer. He's a world renowned music producer
0028
 1     with over 20 years of work with Warner Bros. Records and
 2     Warner Distribution, Sony Music, and AMI Capital, BMG
 3     Distribution, Sony Distribution, and he has worked with
 4     many world stars. Included in the list are Robin and
 5     John Legend, and the rest of the Hollywood singers. And
 6     now, let's hear from our CEO, Sir Ted, you may now
 7     unmute yourself and we can hear you then you can speak.
 8               MR. JOSEPH: Thank you. Thank you so much for
 9     that introduction. I appreciate that. I first want to
10     say welcome to our shareholders. We're very pleased to
11     have you here with us in this first Vuuzle shareholders
12     meeting via Zoom. And of course, all of the staff and
13     team members throughout the world. It's a pleasure for
14     me to be able to give a brief speech. For the most
15     part, I must tell you it's really a pleasure working for
16     a visionary like Ronnie Flynn who's always thinking
17     ahead, always figuring out how to handle problems and
18     difficulties, and always inventing something new.
19               When I first heard about Vuuzle, that was from
20     my dear friend, Prophecy Onasis. Prophecy and I have
21     worked for over 20 years together on various projects,
22     music, et cetera. Once I was able to speak to Ron Flynn
23     and Prophecy together, both of their philosophies were
24     absolutely something I wanted to be a part of. And I'm
25     so happy I made that decision to be part of this
0029
 1     wonderful group of people. And I must tell you, the
 2     last two years working with the staff in Las Vegas and
 3     in Denver has been absolutely astounding.
 4               Their precision is second to none. And
 5     Prophecy's knowledge leading the entire team has left me
 6     in a sense of awe. So for me, I'm very excited for the
 7     future where we're going, and that includes all of
 8     throughout the world that happen to be a part of this
 9     very, very unique team with fantastic skills. And I
10     take my hat off to everybody. I salute you all on a job
11     well done. There's a lot more to do. There's a lot
12     more hills to climb. And I absolutely know with our
13     expertise and your execution, every goal that we have in
14     front of us will absolutely be met without a doubt. And
15     I wish for all of you to stay safe and take care of
16     yourselves. Thank you.
17               MS. FASH: Thank you so much, our dear CEO.
18     And now, let's present our next speaker, Mr. Jock Mirow,
19     our director of livestreaming. He is an inventive,
20     creative technologist (inaudible) in the (inaudible)
21     video (inaudible) media space. He had the privilege of
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 17 of 41 PageID: 1940



22     working with some great companies in cable, broadcast,
23     interactive, and streaming video including a long‐
24     running stint as the head of his own company. So let's
25     now hear from Jock Mirow. You can now unmute yourself.
0030
 1     Thank you.
 2               MR. MIROW: Hi, everybody. Hey, I'm going to
 3     make it kind of quick because there's a lot of great
 4     people that are here. I've heard a lot of great stuff
 5     so far. It really is incredible when you look at the
 6     scope of this company, not only in terms of the people,
 7     but in terms of what we can achieve with this really
 8     exciting group. I'll give you a little bit of my
 9     background, tell you sort of what I do, and then we can
10     move on pretty quickly.
11               I'm the director of livestreaming for Vuuzle
12     TV. As Chey said, my background, I've previously been
13     with AOL, MapQuest, Media One, Time Warner and lots of
14     other media groups. My background is essentially cable,
15     broadcast and media. I've been involved in streaming
16     video since there was streaming video. I'm pretty much
17     a digital distribution specialist. What I'm doing ‐‐ my
18     day‐to‐day activities working with Prophecy and working
19     with Ted and working with Joe Salvador, I work with
20     provided materials and choose films that go on the
21     Vuuzle TV service. I interface with Verizon and the
22     video content management systems to make sure that
23     everything is working, and that the users get a great
24     experience when they're on Vuuzle TV.
25               Do the QC, the quality control, for Roku IOS
0031
 1     Android and Web. I encode pretty much every video that
 2     you see on the system, that all goes sort of through
 3     here, gets backed up on massive hard drives, goes up to
 4     the Verizon system, and then our customers get to see it
 5     live.
 6               I work closely with Joe on ad insertion and
 7     other monetization techniques that we're using to
 8     generate income for Vuuzle TV. And that's what I do
 9     every day. It's a great team to work with. The guys in
10     Vegas, the guys in Dubai, DK, man, rocking it. Love the
11     stuff that's coming out of the studio, and really
12     working with Ronnie Flynn and guys like Ted Joseph who
13     are visionaries in the industry. They keep me on my
14     toes because they go, hey, we want to try this thing,
15     can you make this happen? And the day‐to‐day challenge
16     that I face is to come back and go, yeah, I think we can
17     do that. I think we can make that work.
18               So really happy and proud to be part of the
19     team, and with that, thank you to the shareholders who
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 18 of 41 PageID: 1941



20     have shown such faith in what we're doing and let's move
21     on to the next guest, as it were. Thank you so much for
22     letting me be part of Vuuzle TV.
23               MS. FASH: Thank you so much, Mr. Jock. We
24     appreciate everything you do for us. And now, let's
25     proceed to our next speaker, Mr. Sakai Jones. He is our
0032
 1     content manager. He is one of the content manager of
 2     Vuuzle Media Corp. His main responsibility revolves in
 3     making sure that the website looks good in order to
 4     generate increased web traffic. Aside from this, Sakai
 5     also carries out other content‐related tasks such as
 6     hosting (inaudible) news and topics and movie trailers.
 7     So let's hear from Sakai. You may now unmute yourself.
 8               MR. JONES: Hello, everybody. I'm Sakai. I'm
 9     one of the content managers in video distributors of
10     Vuuzle Media Corp. I've been working for this amazing
11     company since February of 2018 and it's been an honor.
12     I'm in charge of the content distributed to the public
13     through our websites, Vuuzle.TV, and VuuzleTV.com as
14     well as our Roku app, making sure tons of videos are up
15     and content being seen by the public is satisfying and
16     operates well. I imbed ads within our videos also so
17     that our company gains revenue and yet (audio drop).
18               MS. FASH: Thank you so much. And now, let's
19     proceed to another one, VIP speaker, from Tasha Rainey
20     (phonetic). She is our director of ad relation. Her
21     expertise includes support the stock implementation
22     across all markets brand. She is also an asset of the
23     company and she can deliver top caliber outputs with
24     tech stock and a platform, architecture, and maintenance
25     supporting the analytics (inaudible) via ad server. Her
0033
 1     service has contributed a lot to the success of Vuuzle
 2     (inaudible). Let's hear from Ms. Tasha. You may now
 3     unmute yourself. We thank you.
 4               MS. RAINEY: Hello. Thank you, (inaudible)
 5     for the introduction. My name is Natasha Rainey. I am
 6     the head of ‐‐ excuse me ‐‐ director of advertising
 7     relations here at Vuuzle. I wanted to thank everyone
 8     for this opportunity to speak about what I do and speak
 9     about how everything works, you know, great with the
10     company and everything that we do to make our online
11     business model and everything work seamlessly.
12               I am the point of contact between all of our
13     media, publishers, and ad operation partners. I am able
14     to work closely with Joe and Jock in ad insertion and ad
15     operations. I also work closely with Blake Taylor and
16     Caila Young, which are our marketing ‐‐ our inhouse
17     marketing managers and they ‐‐ we help put together all
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 19 of 41 PageID: 1942



18     of our inhouse advertising as far as branding and
19     everything surrounding the Vuuzle image as a company.
20     We're putting everything together to make everything
21     work seamlessly with ‐‐ on Roku, with our web apps, with
22     everything; our streaming, our (inaudible), everything
23     that works together in branding those platforms. I also
24     work heavily with, of course, the revenue model with the
25     ‐‐ within the advertising. I make sure that all of our
0034
 1     ad tag insertions are working of a quality, working of
 2     good CPM, and manageable with those. I'm responsible
 3     for the reporting to our partnerships ‐‐ to our partners
 4     and making sure everything works seamlessly and everyone
 5     is happy with how everything works there. Can you hear
 6     me?
 7               MS. FASH: Thank you.
 8               MS. RAINEY: Okay. Thank you very much.
 9     Thank you for the opportunity. Thank you, shareholders
10     for everything you do as well, and thanks to the Vuuzle
11     team.
12               MS. FASH: Thank you so much. And now, let's
13     hear from our CTO, chief technology officer, and he's
14     our ‐‐ what can I say? He's been very nice to us
15     although I don't see him in person yet, but I can tell
16     that he's a good guy. He's been working so hard for the
17     company and he's been up also like, 24/7 just to support
18     where we are right now. He's a big help in the company,
19     and I think I consider myself as I love him also, you
20     know? And he's been in for over 15 years (inaudible)
21     has been building online business model and he's
22     building like social network, helping businesses make a
23     profit. He's the man behind the idea of (inaudible) TV
24     streaming innovation of Vuuzle, that TV which has won
25     the (inaudible) Laser Award from Verizon media early
0035
 1     2021. A featured article of Prophecy is in Forbes
 2     portrays what kind of leader he is and he acknowledges
 3     collective passion and efforts from the whole company,
 4     team players, as an asset which has made Vuuzle
 5     (inaudible) in the success. So now, let's hear from Sir
 6     Prophecy Onasis, our CTO and now you can unmute
 7     yourself, sir. Proph, where are you?
 8               MR. ONASIS: Well, thank you. I'm right here.
 9     I have an innate ability to disappear behind my never‐
10     moving chair. Did you see me here? Hello, everybody ‐‐
11               MS. FASH: Yeah. We can see you, yes.
12               MR. ONASIS: (inaudible) leaves up because
13     there's one thing I don't like very much is I don't like
14     stoic and I don't like faculty, so I'll roll up my
15     sleeves up a little bit because this fun, hard,
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 20 of 41 PageID: 1943



16     dedicated work, right? Thank you, shareholders for
17     joining. First of all, I like to go through my past,
18     but there's so much ‐‐ many people going to speak. One
19     AOL, music at a high level, knowing people and great
20     people like Ted Joseph, knowing this amazing support
21     team that we have behind the product. I get to be the
22     Michelangelo behind Vuuzle, the guy who is the think
23     tank concept of how this whole consortium of things all
24     go together from a technology standpoint. The tech
25     stack that we have is very solid, enterprise level. I
0036
 1     have enterprise level people that I put together here in
 2     the U.S., including Ted Joseph, Joseph Salvador, and
 3     programmatic, I have the One AOL background. I have
 4     high level of partnerships and relationships with
 5     Fortune 500 companies in my background as we brought in
 6     the Verizon partner and many other things that it takes
 7     to build these particular online platforms. My
 8     background in data apps, things of that nature, and then
 9     bringing in guys like Jock Mirow and young women like
10     Natasha who have experience at a high level as
11     practitioners, and Joe Salvador as well, in programmatic
12     advertisement.
13               This thing is not something that you put
14     together, like, you snap it together like a Lego where
15     it's all prefab, you have to think it out. You have to
16     work 24/7 in here. A lot of times, people look at the
17     product, but the product is in here. This is what we're
18     ‐‐ what we manifest. It's a manifest daily. It's very
19     pivotal at times. And we have a true working model.
20     All of our products are thriving. They're growing. And
21     our culture in the company, it's amazing. Most of the
22     people I know in the company, even though it's so many
23     on here, it's unbelievable that I have enough mental
24     capacity to remember everyone to thank them, dang near
25     individually by name. The support team international,
0037
 1     it's been amazing. Shareholders, this is our baby,
 2     Vuuzle Media Corporation. We won the Brand Blazer
 3     award. That's like winning the Super Bowl for
 4     streaming. We didn't get into this to be second. We
 5     got into this to be number one. In less than 16 months,
 6     we won the Brand Blazer award by Verizon who had won
 7     that award themselves for media innovations for 20 years
 8     straight. So that says a lot. Not from the standpoint
 9     of what Prophecy has done, and I appreciate the
10     accolades, it is what we have all done as a collective
11     unit in the realm of streaming. We are in the realm of
12     where everything is going to take place in development
13     over mobile devices on a scale that you have to have
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 21 of 41 PageID: 1944



14     vision.
15               I am a visionary‐based person and I make sure
16     that what is in my head gets transferred to the
17     technology, and I transfer that to a team that can
18     embellish what it takes to build these type of
19     platforms. And from the top down, we've completed that
20     cycle. A true working business model. I think some of
21     the people here would like to know truly where they're
22     at where the silver lining is to start seeing this thing
23     grow epically. I'll tell you where we're at. We're at
24     content and scale. That's it in this company.
25               All of the other bells and whistles and things
0038
 1     that we put together is all based upon how much better
 2     or different we can make it. But the things that are
 3     mostly needed in this company is patience and skill.
 4     The Vuuzle platform, I've been here 20 ‐‐ almost three
 5     years. Coming up five more months in three years. It's
 6     been about 16, 17 months the Vuuzle platform went live.
 7     Around the 13th month of it being live, we won the Brand
 8     Blazer award for streaming innovation. That says a lot
 9     about the team that we've assembled here, not only in
10     the U.S.
11                So my excitement is not so much about my
12     personal dynamic. It's about how difficult it is to
13     assemble this many people and have the cognitive
14     dynamics remain in place to develop such strategies that
15     are needed daily to move forward and then have such a
16     presence in the marketplace and in the world of
17     streaming.
18                There's going to be some great things coming
19     in the next few weeks. We're going to be live on our
20     android version of Cloud Nine. We are now going into
21     heavier distribution coming from some of the major film
22     outlets that we're going to be having to give us a
23     better competitive onset out there in the marketplace,
24     which is going to be amazing.
25                So these things don't come just by purchasing
0039
 1     it off the shelf. A lot of my job is technology,
 2     negotiation, and also managing the team and having that
 3     vision to take the paint brush to say what is Vuuzle and
 4     how much better can we make it? I don't plan on winning
 5     the Brand Blazer award for innovation for one time. I
 6     plan on having the company in place to win it every
 7     year. And it takes all of us. I thank you for allowing
 8     me to come in. I was super excited to get on here
 9     today, see all the amazing people, all the amazing
10     energy here today. Ted, if you announce me one more
11     time like that, I'm going to have to propose to you.
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 22 of 41 PageID: 1945



12                MR. JOSEPH: Okay, let's go.
13                MR. ONASIS: Okay, man. I thank you guys. I
14     can't say enough. I think the thing I want to start
15     back with is shareholders, thank you. It takes a lot of
16     guts and it takes a lot of patience to do what you've
17     done individually. I appreciate you all. I really do
18     sincerely.
19                All the people here at Vuuzle today, all you
20     young people, everybody that's newcomers and the most of
21     you that know me, I appreciate you all because what
22     motivates me is I know what I can do, but I know there's
23     people that are relying on me. I come from a sports
24     minded competitive mindset. When you're on my team, I
25     work with you and I work for you. And I'll do my best.
0040
 1     I won't let you down. Let's rock the house, Vuuzle.
 2     Let's go.
 3               MS. FASH: All right, thank you so much, Mr.
 4     Prophecy Onasis. That's a really great speech. Okay,
 5     so let's move on to Joseph Salvador. He is our chief
 6     product officer. So please tell us more about yourself,
 7     Mr. Joseph Salvador, if you are there.
 8               MR. SALVADOR: I'm here and welcome from ‐‐
 9               MS. FASH: Okay.
10                         MR. SALVADOR: ‐‐ beautiful Denver,
11          Colorado Glad to be here. So I joined the team in
12          mid to late 2019, really to help us evolve in the
13          OTT space. I've got almost two decades of
14          experience in digital video and programmatic
15          advertising. So when I joined, we followed a path
16          of development. So I owned the relationship with
17          Verizon who is our CDN partner as well as a partner
18          on livestreaming and a few of those things. I owned
19          the relationship with our certified Verizon
20          development team called Decafe (phonetic) as well
21          as the relationship with our AdStack partners. So
22          a lot of what I do is manage all the integrations,
23          make sure the AdStack is working correctly. Jock
24          and I and Prophecy worked really hard to get the
25          Dubai studio set up live with our Verizon
0041
 1          integrations, which a lot of people told us we
 2          couldn't do. That we couldn't broadcast live video
 3          from Dubai to a worldwide audience, and we proved
 4          them wrong. And we broadcast, I believe, over 400
 5          live shows from Dubai last year. And we were
 6          really innovative in the way that we were able to
 7          take some of the existing Verizon platforms and
 8          make them work how we wanted to. So much so that
 9          the Brand Blazer award was given to us, and like
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 23 of 41 PageID: 1946



10          Prophecy said, that's a pretty big deal. We beat
11          out lots of great companies. And the reasons
12          behind that were we were being super innovative.
13               So I owned the relationship for CDN TechStack,
14     AdStack, as well as most of the relationships with our
15     supply side platform partners like Beachfront Media and
16     Spot Exchange, work with the team to constantly debug
17     the AdStack and make sure everything is flowing through
18     correctly, and broadcasted thousands of live events over
19     the last 15 years or so, and never have I had better
20     technology than we've got today with the Vuuzle
21     platform. So super blessed to be part of the team, and
22     grateful to be able to work hard from Denver, Colorado,
23     with a team that's spread out all across the world.
24               MS. FASH: All right. Thank you so much,
25     Joseph. So now, let's call on Mr. Blake Taylor. He is
0042
 1     our advertising specialist.
 2               MR. TAYLOR: Hello, everyone. My name is
 3     Blake. I wish I could shake everyone's hand right now
 4     if I could so I can meet and greet everyone individually
 5     with their name. But I'm glad that everyone's here on
 6     our first shareholder meeting. And I'd like to thank
 7     all you guys for having such an instrumental role in
 8     being a part of Vuuzle's success.
 9               I've been a part of the Vuuzle team since
10     2019, January, to be exact. I'm responsible for
11     promoting paid advertising through some of the DSP
12     platforms we advertise on such as Google, Facebook,
13     Roku, and Apple. My job is to place the paid
14     advertising in paid Vuuzle content in front of target
15     audiences that we'd like to reach so we can get new
16     users onto our many distribution points like such as
17     Vuuzle TV.com and Vuuzle.TV. Also publish creative
18     content for some of our distribution points like I said,
19     like Vuuzle TV.com, so that would include like, you
20     know, creative stories and articles that people engage
21     with. And I also develop different solutions in
22     creative marketing ways that we can keep people engaged
23     with all the content that we promote on Vuuzle.
24               So that's a little bit of me, and I want to
25     thank everyone and every shareholder individually and
0043
 1     every person on this team to, you know, create this
 2     Vuuzle success. Thank you, everyone.
 3               MS. FASH: All right. Thank you so much,
 4     Blake Taylor, for sharing. So now, let's call on Ms.
 5     Caila Young. She is our marketing director. Please
 6     tell us more about yourself and what you do for the
 7     company.
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 24 of 41 PageID: 1947



 8               MS. YOUNG: Good morning, good evening, and
 9     good day to everyone. It's an honor to be able to speak
10     with all of you and share what I do. I've been working
11     here for two and a half years now, and I kind of have
12     three roles. I'm the marketing director, product
13     manager, and contents strategist. So I manage and
14     ensure all the marketing materials in line with our
15     brand identity. We work hands on with the team on web
16     analytics and turning creative ideas into effective
17     advertising products.
18               We build and maintain a strong and consistent
19     brand through a wide range of online and offline
20     marketing channels, all while identifying effectiveness
21     and impact of current marketing initiatives while
22     optimizing accordingly. Overseeing the distribution
23     side, long and short form content. We have both on
24     Vuuzle.TV, ROTT streaming, and Vuuzle TV.com, our media
25     platform.
0044
 1               I evaluate the industry trends, our
 2     competitors, and consistently working on our brand
 3     awareness. As a product manager, I am responsible ‐‐
 4     and I've had the honor to ‐‐ am blessed to work with
 5     Cloud Nine or on Cloud Nine for many years now. It's
 6     come a long way, and it's a beautiful product and
 7     platform. If you guys haven't looked at it, it's
 8     amazing.
 9               I manage and ‐‐ I manage the life cycle in
10     gathering prioritizing product and customer
11     requirements, making sure user requirements are up to
12     date, constantly defining the product (inaudible) and
13     working closely with the development team, and to ensure
14     we're delivering a winning products, and that's with
15     everything, all of our products.
16               As a content strategist, I focus on content
17     development and marketing for all of our products,
18     zeroing in on content planning, development, and design
19     production, analysis, and I'm liable for setting up our
20     company's publication points and determining our content
21     needs and distribution. And it's our duty to center
22     around systems and strategies (inaudible) connecting our
23     content and products to our audiences and users. And
24     that's it. Thank you, everyone, for listening. And
25     thank you to all of our shareholders. It's an honor to
0045
 1     be on here to talk to you guys and meet you face to
 2     face.
 3               MS. FASH: All right. So thank you so much,
 4     Ms. Caila. So let's now proceed on calling Mr. Joe
 5     Bonica. He is our international relations/director of
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 25 of 41 PageID: 1948



 6     Vuuzle Media Corp. So please tell us more about
 7     yourself, Mr. Joe Bonica.
 8               MR. BONICA: Hi, guys. My name is Joseph
 9     Bonica. I predominantly deal with investors within the
10     company as an investor liaison officer. First off, it's
11     a privilege to be a part of such a dynamic team. When
12     we started, I remember there being two people in a room
13     discussing an idea. Now, we have over 300 investors,
14     four live applications, steady production studio, a
15     presence in five countries, and some of the biggest
16     partners in the world to work with us.
17               Our vision I guess was always simple, to
18     provide high quality diverse content anywhere in the
19     world with advertisers subsidizing the content so that
20     it could be free for everyone to enjoy.
21               With the demise of cable TV, making the way
22     for video online streaming companies that could provide
23     high definition over a wifi connection, with more
24     variety at a fraction of the cost, I guess the writing
25     was on the wall. And I can really see Vuuzle TV
0046
 1     becoming a household name because what we're creating
 2     has never been done before. It really is a first I
 3     think in many respects. And we're so close now with our
 4     VUCO Gold token being launched that will enable us the
 5     opportunity to combine everything together.
 6               How is it a first amongst, I guess you could
 7     say thousands of companies trying to do what we're
 8     doing. It's a great question. So let's explore it.
 9     Most streaming companies in my view are kind of like a
10     Blockbuster Video. They provide movies, TV series, some
11     original content for a free. They're mostly
12     subscription‐based models that only work kind of if you
13     have a credit card.
14               Vuuzle's finished product will inevitably
15     capture the world's attention that will capture the
16     world's attention, we'll be quite unique. We already
17     have movies, TV series, live performances, our own
18     Vuuzle original content, a music platform with our Vumu
19     (phonetic) app, a video gaming platform for kids with
20     our game (inaudible) app, and Cloud Nine, which is new
21     technology that I think will be a game changer.
22               Also contracts with the NFL alumnis, with all
23     those popular TV shows like Tanked, the aquarium TV
24     series. What's coming might be 3‐D films, in‐theater
25     movies, sporting events, and over 100 linear TV
0047
 1     stations. We'll also be able to update our library of
 2     movies to have the most recent films and content
 3     available, which we've been purposely holding off on in
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 26 of 41 PageID: 1949



 4     favor of cash flow and liquidity.
 5               Nobody will have what we have or even has this
 6     now anywhere in the world and certainly not for free.
 7     Huge companies like Netflix, for example, which is a
 8     fantastic company with over 200 million subscribers
 9     worldwide, doesn't have our diverse range of content.
10     And they're trading at over $530 a share.
11               So for Vuuzle TV, the formula has always been
12     the right team of people, timing, innovation, and
13     effort. That combination has recently won our company
14     the Verizon Brand Blazer award as Prophecy said for
15     innovation in technology. It's on Verizon's website.
16     This is a prestigious award that Vuuzle won out of
17     hundreds of companies competing for it. So we've
18     definitely got the goods to become a household name.
19               Hasn't been easy. I'm the first to agree that
20     it has taken longer than expected to show investors a
21     return on investment or even a quarterly dividend, but
22     the company has never stopped working to make that
23     happen. We are a global entity now in many different
24     time zones, which means that when you're sleeping,
25     there's always someone in a Vuuzle office somewhere in
0048
 1     the world working to help build the company and make it
 2     better. So rest assured, you've made the right decision
 3     to get involved. We are creating history. You own a
 4     piece of it, and without your contribution, none of it's
 5     possible. So I just want to thank everyone that has
 6     stayed loyal amidst any controversy or anyone that sees
 7     as a threat to market share or a disruptor to our
 8     mainstream subscription‐based media. You have an
 9     amazing team working for you, and together we will put
10     Vuuzle TV on the map. Thanks a lot.
11               MS. FASH: All right. Thank you so much, Joe
12     Bonica. So now, let's proceed on calling Mr. Joshua
13     Flynn. He is our VP of Sales and Investment/Director of
14     Vuuzle Media Corp. So now, please tell us more about
15     yourself and about the company, Mr. Joshua Flynn.
16               MR. FLYNN: Yes, hello, good morning,
17     afternoon, evening, wherever you guys may be in the
18     world. Lots of great information has already been
19     given. My name is Joshua Flynn. I'm one of the
20     directors of Vuuzle. I work within the international
21     relations department as well, and you know, I would say
22     that the chief importance of my responsibilities is
23     helping potential investors be part of what I believe,
24     you know, to be a phenomenal opportunity, not only on
25     the investment side, but with a company I believe to
0049
 1     provide, you know, outstanding entertainment to its
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 27 of 41 PageID: 1950



 2     consumers at absolutely zero cost. I would say, you
 3     know, we've come a long way in such a short period of
 4     time from basically an idea to a fully interactive and
 5     operational award winning application that can be
 6     watched and downloaded through Apple, the Google Play
 7     Store, Roku device, which has basically ‐‐ I think over
 8     53 million monthly active uses. And you know, painting
 9     a picture for potential investors has become an easy
10     task to all our, you know, super star employees because
11     they've created something that we're implementing, I
12     would say a superior entertainment TV application. And
13     you know, I'm truly proud of what the entire management
14     staff has done, the hundreds of employees who have
15     helped build and make our dreams a reality. And you
16     know, this year, as Prophecy was mentioning already and
17     a few others, we received an award from a multi‐billion
18     dollar company, Verizon Media. At one of the biggest
19     and most influential tech events on the planet, which
20     has been hosted for the last 50 years. And that's at
21     CES Las Vegas.
22               We actually received the Brand Blazer award
23     from Verizon media for being ‐‐ for innovation and of
24     course, what we believe to be, I would say, the number
25     one ad‐based free streaming entertainment platform on
0050
 1     the market today.
 2               The other highlight I'd like to mention, which
 3     has been mentioned a little earlier, is our one‐of‐a‐
 4     kind Hollywood style backlot studio in Dubai that
 5     basically does have state‐of‐the‐art equipment. It's
 6     got remarkable figurines. It's a fully interactive
 7     studio for the filming of Vuuzle TV shows and movies.
 8     And some, if not all of you, you know, have most likely
 9     had the opportunity to experience our studio in Dubai
10     live. If you have not, please give me a call and I'd
11     love to show you what we've built. It's truly
12     remarkable. But we've, you know, we've produced
13     hundreds of shows already. We've created a reputable
14     name, I would say in the entertainment business in Dubai
15     already. And with all of our, you know, fantastic
16     employees, there is one person I'd like to give my
17     appreciation to who does not get the proper recognition
18     and support. He works 21 hours a day. His, you know,
19     his desk has become his home. He's talking to you right
20     now from the hospital which he might not want to tell
21     you. His vision of Vuuzle, you know, stretches beyond
22     space and time. He has that never give up attitude, you
23     know, with, I would say, two major goals in mind, and
24     that is, you know, to build the biggest and best
25     (inaudible) live entertainment TV application on the
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 28 of 41 PageID: 1951



0051
 1     planet at zero cost to its consumers while creating
 2     wealth of course for all of its shareholders and
 3     investors and employees.
 4               And I'm sure majority of you know the person
 5     I'm already referring to. I'd like to say thank you to
 6     Ronnie Flynn for making everything happen, and you know,
 7     that being said, I do appreciate all of our employees
 8     for giving 101 percent of your time and energy and to of
 9     course our shareholders that are out there online right
10     now watching us, for believing in us, believing in our
11     team, believing in the dream, and I can say, guys, we
12     are practically there. We're almost there at the finish
13     line. Just hold tight and we're going to make this
14     through. Thank you and God bless.
15               MS. FASH: All right. Thank you so much, Mr.
16     Joshua Flynn. So now, let's proceed on calling the most
17     important person in this meeting, one of the most
18     important, so now, let's call on his name, Ms. Arcel and
19     Ms. Chey, are you ready? Okay. All right. So let's
20     call his name. It's Mr. ‐‐
21               MS. ARCEL: Ronnie Flynn.
22               MS. CHEY: Ronnie Flynn.
23               MR. FLYNN: I see you guys have made me a
24     movie star.
25               MS. FASH: It's your turn, boss.
0052
 1               MR. FLYNN: What an invitation. Joshua, thank
 2     you for that invitation, telling everyone that I was in
 3     the hospital. I am in the hospital. Unfortunately, the
 4     sepsis came back. I've had them unplug my line for the
 5     meeting. They told me to rest. I said get out of my
 6     hospital room, I've got business to take care of. When
 7     I'm done with my meeting, you can come plug me back in
 8     to take the antibiotics. Right now, I've got to work
 9     and there's people that depend on me, and they depend on
10     the company, and they depend on the guys that work here.
11     And I put things in the proper priority.
12               And that's the reason we're here today. If I
13     didn't put things in the proper priority and believe in
14     the people who work here, we wouldn't be here today.
15     You know, one of the most important things is I've
16     always said is you have to believe in your shareholders,
17     you have to believe in the people who work in the
18     company, and you have to follow your dream without
19     exception. And if you follow that dream and you keep
20     pushing forward, you'll get it.
21               Most guys never know that they could've made
22     it in life, but they stopped, you know, prior to being
23     able to be successful. They're so close to the finish
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 29 of 41 PageID: 1952



24     line and something stumbles them up. I want to say
25     first and foremost, if you know anything about the SEC
0053
 1     thing that's going on, welcome to our boiler room. This
 2     is what they say is a boiler room. And it's very, very
 3     unnerving when I see all these beautiful kids who are
 4     working and making, you know, their life Vuuzle TV that
 5     we've had to go through some very tough times, but one
 6     of the things that I've been able to do and I believe
 7     that this is one of the best things to do is to make
 8     sure that we outmaneuver and outsmart anybody that's
 9     around us and put our company into a position that we
10     can become number one, and we have to make sure that no
11     one can touch us that are big out there right now
12     because there's a lot of jealous people.
13               I can't imagine, you know, you heard about the
14     Cinderella stories, here's our company. We've spent,
15     you know, 30, 40 million dollars building what we've
16     built, and you've companies like Quibi out there that
17     spent a $1,750,000,000. They're out of business in
18     seven months. And you know, life's good for them. We
19     have struggled every single day to get where we got to.
20     Nothing that we did in this company was easy. And I can
21     tell you when I first started to do this, I stayed up
22     every single day with Prophecy. We must've been on the
23     phone every single day for a year with no sleep. As a
24     matter of fact, sometimes he'd fall asleep when I was
25     talking and sometimes I'd fall asleep when he was
0054
 1     talking. We still had the phone in our hand, wake up
 2     and say, oh, well, I guess we had to sleep for a minute.
 3               This is not only, you know, a desire, but this
 4     is going to happen. And the way that we've done this
 5     now is we put ourselves into a situation and make sure
 6     that we've protected our assets. I'm not going to go
 7     through any negatives. You guys probably heard enough
 8     of that.
 9               But what I am going to go through is this. If
10     you're a shareholder of this company, and you are
11     working in this company, (audio drop) this company is
12     not going to work is if they turn off the electricity
13     for the world. As long as the electricity keeps on
14     working, you'll be able to see Vuuzle TV for free.
15     You'll see in our studios that we're making motion
16     pictures, we're making television, we are creating news.
17     We are doing everything under the sun to compete and
18     we're a disruptor.
19               We're a disruptor in this business because
20     we're not following the rules. You have to charge this.
21     You have to charge for that. You got to do ‐‐ we don't
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 30 of 41 PageID: 1953



22     have to do nothing. We came up with a model that was so
23     innovative we won the award for it. And when we won
24     that award and we became a disruptor, I noticed that
25     around us everyone that was acting as though everything
0055
 1     was wonderful, they did not think it was so wonderful
 2     that we were coming up the ranks so quick. And they
 3     were looking at us. How is this group of people doing
 4     what they're doing? How are they coming up with this
 5     money? It's too expensive to do this. We came up a
 6     $1,750,000,000 and we were out of business in seven
 7     months. And these guys didn't no $1,750,000,000 and
 8     they're still going. What are they doing?
 9               Well, it's called hiring and being around the
10     right people. You heard these kids. You see that
11     they're young, they're middle‐aged, but they're slick,
12     they're smart. They know what they're doing and they're
13     on top of their jobs. They're not sitting around
14     somewhere playing games. They're working every single
15     day to get this company where it is.
16               And for good reason. They're not all working
17     for that salary that they get. These kids and everybody
18     online, they're getting shares for the work they do. I
19     could not afford to pay 50 percent of these people for
20     the money that they're making. We could never do it.
21     If I was paying these people the wage I had to pay them
22     in America, the wages would be in the millions of
23     dollars every month. And there is no way that you could
24     build it. So we had to find believers. We had to find
25     people who would follow the same dream that we were
0056
 1     following. We had to find shareholders who could
 2     understand that dream, who could get behind this company
 3     and say I'm happy to invest my money in this company.
 4     I'm happy to be a part of what you guys are doing.
 5     Because I can see it online. I (audio drop) TV. I
 6     (audio drop) of the studio. I see what you're doing in
 7     music. And you have to say to yourself where's all this
 8     negativity coming from and why is it that I'm the only
 9     bad guy in the company? All these good people except
10     for me, I’m the bad guy. I'm the one they want to talk
11     about. That's right. I'm the bad guy. Well, if I got
12     to be the bad guy to become a billionaire, that's
13     exactly what I'm going to do. I'll be the bad guy all
14     the way to the bank.
15               But at the end of the day, you guys have made
16     this happen. It's not just the kids that are working.
17     Those monies have been coming in for a long time, and
18     those monies didn't go out on gold and jewelry. Those
19     monies went out to pay salaries and build studios and do
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 31 of 41 PageID: 1954



20     what we're supposed to do. But if somebody else out
21     there wants to make up a story and do whatever they need
22     to do, by all means, go ahead and continue to do it
23     because at the end of the day, we're the ones that are
24     going to be laughing when this thing is a major entity
25     in the world and people are following us.
0057
 1               Tonight, you're going to hear from a couple of
 2     gentlemen right now because I've completed the
 3     transaction I promised you I would complete. I promised
 4     you a long time ago, I said once this company was
 5     working, we had a goal. We want to take this company
 6     public. I hired a transfer agent. And we got that
 7     transfer agent online and they were going to put
 8     together this company and put us on the Exchange. But
 9     we had some hiccups that had happened, which you guys
10     may have gotten letters in the mail about.
11               And those letters that ‐‐ those letters you
12     got in the mail are about are absolutely crap. If you
13     can't see from this meeting tonight that what you read
14     was baloney, then there's really a serious problem.
15     Because these are real people. These are real people
16     from around the world that are working very hard.
17               Now, I knew that we couldn't continue to go
18     down that road to take us public. If I did that and
19     pushed these kids to the brink, they'd end up losing.
20     And our shareholders would end up losing because you
21     can't fight these people. They're too powerful with too
22     much money.
23               So we made a shift. I said we have to make a
24     shift that's going to be good for our shareholders. We
25     have to make a shift that's going to be good for this
0058
 1     company. And we have to make a shift that protects
 2     exactly what we're trying to do to become the number one
 3     OTT company in the world.
 4               Now, I'm sick right now, and maybe I'm
 5     stuttering a little bit because I'm in the hospital
 6     taking all these antibiotics, and it's not easy for me.
 7     But at the end of the day what's important is if you
 8     guys read a little email tonight, you would have
 9     received it, you'll note that I've got two billion
10     tokens live in the world today. They are live around
11     the world. And those tokens right now, you can see
12     online, they're worth $5.50, and we're about ready to
13     move those tokens to $10. (audio drop) $10 ‐‐ all you
14     have to do is click the link, we're live.
15               Now, those tokens, once we go live, we'll be
16     connected (audio drop) two licenses we're bringing in.
17     Why are we bringing in those licenses? We're bringing
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 32 of 41 PageID: 1955



18     in the licenses to make it convenient for you. Most
19     guys my age ‐‐ or let's say from the age of 35 on up,
20     they're totally inept to what's going on in the
21     cryptocurrency exchange. They have no idea. They don't
22     know how to use it. It's very difficult.
23               So moving into this industry is very difficult
24     because you got to have the right people behind you to
25     do it. That took me hiring the right team of people,
0059
 1     bringing on guys that can understand this who've been
 2     doing it for a while. But we have a team that's going
 3     to help you when you want to sell your tokens. We have
 4     a team that's going to help you when you want to take
 5     money from your account and put it on the debit card,
 6     because with our Fintech license we're going to be able
 7     to do things as a bank where we can actually give you a
 8     debit card, give you a credit card, and let you take
 9     your money and put it on that card where you can
10     actually take it out and use it without ever having to
11     worry about doing a transfer.
12               There are so many things I could talk about it
13     would take me hours to go through it, and I don't want
14     to spend a lot of time here because I do want Sultan
15     (phonetic) and his son to get on right now because
16     they've worked diligently over the last seven days as we
17     made these coins live.
18               What I want to say is I want to put out some
19     special thanks to some people that really, really mean a
20     lot to me who've worked very hard. You know, as we
21     started this company, all the marketing department ‐‐
22     the guys over there, Josh and JB and all you guys are
23     real special to me. You guys have worked very hard to
24     make this happen. Right down in Las Vegas where you've
25     got Ted and Joseph and our Philippines team,
0060
 1     congratulations to Shamla who's running our studio.
 2     She's been doing a great job over there. Arcel and
 3     Julia out of Ukraine.
 4               And then, you know, all these special
 5     investors out there, you guys, you don't know how much
 6     money has been put (inaudible), but I can tell you, I'd
 7     like to put a special thanks out there to Steve.
 8     Steve's put in over $5 million, and he's been sitting
 9     there ready to write a check any time we need it.
10     That's a real investor. That's a guy who's a believer,
11     and I want to tell you something. He means a lot to me.
12     He's a good guy. He's helped me. On the phone, we've
13     talked a lot. But there's a lot of people out there,
14     even if you only put in $1,000 it's important because
15     every dollar that came in was very, very important to
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 33 of 41 PageID: 1956



16     this company.
17               Now, having said that, (audio drop) understand
18     how this worked and how you're going to be able to get
19     the tokens transferred into your account because those
20     tokens are money. And those tokens are going to be able
21     to be bought through Ethereum and you're going to be
22     able to do work with this company where you can buy and
23     sell those tokens. You can trade those tokens. And get
24     dividends on those tokens.
25               So I'm going to allow Hussein and Sultan to
0061
 1     take over this ‐‐ the rest of this meeting and then give
 2     it back afterwards. Two dynamos sitting in there from
 3     ‐‐ they're both Kurdish from Kurdistan, and very smart.
 4     Very, very smart guys. They've been (inaudible) since
 5     213, they're working with my other team, FSD, and some
 6     other people I hired that are not in this meeting right
 7     now. But we've got a hell of a team working in the
 8     crypto business. So Hussein and Sultan, I think you ‐‐
 9     they'll unmute your mic, then we'll let you guys start,
10     but I want to thank all the shareholders that are on
11     today. Some of you I can't see. I'd like to thank
12     Frederick out there, Brian (inaudible), Privet
13     (phonetic), Robert Waldon (phonetic), John Fook
14     (phonetic), John Doyle, Dennis Fultz, Marco Sultana,
15     Robert ‐‐ Ronald (inaudible). All of you guys out there
16     that are with us. Rene Salk, all you guys that are on,
17     Bill Duncloud (phonetic), Nicole Gishard (phonetic), I'd
18     like to thank you and your family and your father, who's
19     been with us for quite some time. Very nice guy. Lot
20     of good people online today. I really appreciate you
21     (audio drop).
22               Let me go ahead and hand this over to ‐‐ and
23     of course, one of our first investors (audio drop)
24     wouldn't be nice if I didn't say he's a heart surgeon,
25     him and his brother are twins, and he's on right now,
0062
 1     Wesley Marchal (phonetic), I want to thank you because
 2     you were a believer when we first started this with your
 3     brother. You guys put in a half a million dollars and
 4     you said go get 'em. And that's what we did. We went
 5     and got them. And you know, we're making this thing
 6     happen.
 7               So let me put on Hussein and Sultan. They're
 8     going to be sharing their screen with you. They're also
 9     going to be sending out a video. Pay attention to this
10     because this is how you transfer your tokens and get
11     your tokens into your wallet so you can spend these in
12     about 60 days, okay?
13               Arcel, I'll give it back, and we'll have
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 34 of 41 PageID: 1957



14     Hussein and Sultan get on. Thank you.
15               MS. FASH (inaudible).
16               MR. SULTAN: Hi, good morning. My name is
17     Sultan and beside me is Hussein, and we're going to put
18     some light on VUCO Gold in terms of cryptocurrency. So
19     in the beginning, I would like talk about a few things
20     about crypto in general. The global market cap of total
21     worth of cryptocurrency market is $1.4 trillion. So
22     that's a total amount of money being held in form of
23     crypto all over the world.
24               And for Bitcoin, there's total worth of $640
25     billion and Ethereum is holding $240 billion. We have
0063
 1     introduced token called VUCO Gold which we are following
 2     the blockchain of Ethereum, which is called ERC20. And
 3     currently, the value is set at 5.5 USD, and once the
 4     token is available for public, but right now it's just
 5     available for (inaudible) investors. So once the token
 6     is public, we expect it to reach a value of $10 at least
 7     and it's going to (audio drop) once we are listed in the
 8     major exchanges and we are working very hard on that.
 9     Soon we are going to be listed on all the major
10     exchanges over the world.
11               It's an opportunity for you guys to invest and
12     now I'm going to hand it over to Hussein. He's going to
13     give you guys an overview. He's going to walk you back
14     through the (inaudible) process on how to purchase the
15     token online.
16               MR. HUSSEIN: Hello, everyone. My name is
17     Hussein. So I'll be sharing my screen right now, and
18     I'll be showing you guys that ‐‐ how you can, you know,
19     buy VUCO coin. So I'll be just sharing my screen. Just
20     give me a second. All right.
21               So in order to buy VUCO coin, you needing
22     Ethereum first of all, so what we will be doing is we'll
23     just create a wallet, finance wallet, and we'll buy
24     Ethereum in (inaudible). That's going to be easy for
25     us. So once we buy Ethereum, we'll be (inaudible), you
0064
 1     know, withdrawing for Ethereum, and there's one ‐‐ one
 2     more wallet. It's called MetaMask. We'll be
 3     downloading it. And we'll be sharing the documents how
 4     to, you know, set up your Meta wallet and how to set up
 5     your finance wallet. We'll be sharing it with all the
 6     (inaudible) as well after this meeting. And once you
 7     are ‐‐ once you have downloaded MetaMask wallet and your
 8     balance wallet, all we have to do is we have to purchase
 9     (inaudible), all right, and then we have to withdraw it
10     to MetaMask wallet.
11               Once you got your Ethereum in your MetaMask,
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 35 of 41 PageID: 1958



12     then all you have to do is just have to visit our VUCO
13     coin.com website, and from there you can see that we
14     have ‐‐ we have a button to ‐‐ you know, it says buy
15     VUCO coin. Once you click on it, it will just take us
16     to the main platform from where we can buy VUCO coin at
17     VUCO coin actually.
18               So once we are on this page, what you have to
19     do is you already have downloaded your MetaMask wallet.
20     That's your MetaMask wallet. That's going to be an
21     extension or VUCO coin. All right? And in this
22     platform, what you have to do is basically, you just
23     have to click on connect MetaMask. It will redirect us
24     to the plugin, and all you have to do is just press
25     next. That'll just ask us for few more thing. Press
0065
 1     connect. Once you are connected, it will show you
 2     MetaMask wallet address and whatever (inaudible) you are
 3     holding, they will be showing it in this platform.
 4               So for ‐‐ for an example right now, VUCO coin
 5     is live in the market for the shareholders at the
 6     moment. So what we are going to do is we are going to
 7     purchase few VUCO coins right now just to show you there
 8     how the process works.
 9               So let's say we are going to buy VUCO coin for
10     0.1 Ethereum. That cost 232, but (inaudible) let me
11     show you what one VUCO coin is worth. Right now, it's
12     5.36 USD. So let's say we are going to buy it for 0.1
13     Ethereum, we are going to get 43 VUCO coin. So what you
14     have to do is you have to (inaudible) your Ethereum, you
15     are connected with your MetaMask, then you have to click
16     on buy. It will show you all the details, MetaMask
17     wallet, next you have to press confirm. That's it. And
18     all you have to do is you have to check your
19     transaction. Instead of a receipt, let's say, in
20     cryptocurrencies, these are the transaction details
21     which should be saved in the blockchain forever.
22               MR. SULTAN: And it's available to public as
23     well.
24               MR. HUSSEIN: And it's available for the
25     public (audio drop).
0066
 1               MR. SULTAN: (inaudible).
 2               MR. HUSSEIN: So you can see that once you
 3     have initiated the transaction, it took us, like, almost
 4     11 seconds to, you know, confirm the payment. And I can
 5     check that if I received VUCO coin or no in my MetaMask
 6     wallet, I can see that (inaudible) is done in the
 7     assets, I can see that it has received my VUCO coin
 8     (inaudible).
 9               So that's the process right now, how we can
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 36 of 41 PageID: 1959



10     purchase. How the shareholders can purchase VUCO coin
11     through Ethereum from all VUCO coin platform. And for
12     the (audio drop) process, we are still working on the
13     exchange process ‐‐
14               MR. SULTAN: (inaudible) exchange and we can
15     do the trading with any cryptocurrency and we can sell
16     them as well for cash.
17               MR. HUSSEIN: For cash. For example, even you
18     can convert it into U.S. dollars or you can convert it
19     into Bitcoin, either Ethereum, whatever, it's up to you
20     guys.
21               MR. SULTAN: That's about it, guys. Thank
22     you. Mr. Flynn, thank you also. That's it. Thank you,
23     guys.
24               MS. FASH: All right. Thank you so much.
25     Thank you so much. We heard everything clearly. But
0067
 1     before we end this meeting, I would like to ask our
 2     founder if he has something to add in this meeting.
 3               MR. FLYNN: So I know this may have been a
 4     little bit complicated for you guys to understand
 5     because they're tech guys, they're moving quite quickly,
 6     but really what you all need to do is you'll need to
 7     download MetaMask. If you download MetaMask and sign up
 8     for that, what we'll do is we'll transfer your tokens
 9     for you once your MetaMask account is set up. That
10     MetaMask is very important because it allows us to
11     transfer the tokens you've already paid for in cash.
12               Once we know that you have that set up, we
13     will transfer those into your account. You'll actually
14     see the tokens that you purchased go right into your
15     account. Now, those tokens, you won't be able to offer
16     for sale to anybody because we're not allowing the sale
17     yet until we open up with our license and of course with
18     the Fintech license that we got. But it is going to be
19     transferred into your account and ready for sale.
20               Now, if you wanted to sell those tokens to
21     somebody else without us and they had a MetaMask
22     account, you could sell those tokens. And they could
23     buy them from you. But they would have to set up their
24     MetaMask account to get that done.
25               With regards to how this is going to flow,
0068
 1     there's going to be a lot of questions from you guys
 2     that are out there on how this works and how to get your
 3     money transferred and how to wire money and how to do
 4     that. We have a full tech team that's being put
 5     together. It's going to be an 800 number. So whenever
 6     you get started, you'll call that number, and they'll
 7     explain to you exactly how to do it, and they'll stay on
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 37 of 41 PageID: 1960



 8     the phone with you until that's completely done. So you
 9     don't have any issues with transferring money, wiring
10     out of your account to your bank, or taking the cash and
11     putting it onto one of the credit cards, maybe it's a
12     debit card or whatever you may have. But it'll all be
13     there for you and very easy for you to understand.
14               I appreciate everyone that's come to the
15     meeting today, and I'm sorry that there was a hiccup.
16     We've had probably 200 people outside this meeting that
17     have tried to get in, and unfortunately, there was a
18     blunder and there's always a mistake which you go back
19     and fix it. I guess instead of buying for 500, we
20     bought for 100, and we maxed out the meeting pretty
21     quick.
22               But the good news is this meeting was taped.
23     It was recorded, and we're going to take the recording
24     and send the recording out to all of our shareholders
25     again. So if there's something that you missed, you'll
0069
 1     be able to get a copy of that recording and you'll be
 2     able to show this to whoever you want to show it to.
 3     Let them know that we're a real company. Let them know
 4     there's real people here and that they're doing a real
 5     job, that this is not some fly by night that you may
 6     have heard about or some other baloney that someone told
 7     you. These are real people, real hearts, it's a big
 8     company, and we've got a lot of really good things we're
 9     doing. Once again, if I forgot, you know, I want to
10     thank the people out there. Stuart Burlingham
11     (phonetic) and his wife, Jonathan Bartland (phonetic),
12     one of our new investors, thank you very much, and
13     Wesley Marchall. I also want to thank you for being
14     online today. And Richard Marchito (phonetic), Daniel
15     Hagwood (phonetic). All of you guys. Vincent ‐‐ all of
16     the people that have been on when (inaudible) Marcus
17     Alconte (phonetic) and Mark Toy (phonetic) and his wife,
18     and Brian (inaudible) and all of you guys (inaudible)
19     Vuuzle studios, I'm proud of you guys.
20               John Leneau (phonetic), thank you for joining
21     today. I know that you had a lot of information out
22     there coming back and forth to Canada, but hopefully,
23     everybody's getting a better picture that hey, we're
24     going in the right direction, we're doing the right
25     thing, and we're going to end up becoming a big OTT
0070
 1     company. Now, there's going to be ‐‐ and I'd also like
 2     to thank Sebastian out there, if he's online. I'm not
 3     sure if he is or not, but if you're out there,
 4     Sebastian, thank you.
 5               Now, there's going to be some hotline numbers
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 38 of 41 PageID: 1961



 6     that are put up here. You've heard from a lot of
 7     people. You may want to continue your conversation with
 8     Prophecy. You might want to ask him some questions.
 9     You might want to ask me some questions. You might want
10     to ask Josh. You might want to ask Joe. There will be
11     some hotline numbers that we're giving to you in a
12     program that they're going to flash up here in the end,
13     and they'll give you a copy of this. If you want to
14     call that hotline number, feel free to call that line
15     and ask any questions you want.
16               If we did it online with this many people, we
17     could have this meeting until tomorrow morning. So
18     we're going to put up the hotline numbers. If there's
19     someone you want to continue your conversation with,
20     please feel free to call them any time.
21               And once again, thank you so much. It's been
22     a pleasure, and it's going to continue to be my pleasure
23     to make this happen and work with all the beautiful
24     people that are here. And you know, thank you, Roxy,
25     for taking on this job of being a moderator. Arcel and
0071
 1     Chey, thank you so much for being here. Mike, one of
 2     our investors, thank you for coming, and all you guys
 3     that have been waiting, Charles Rice and Chris Waters
 4     and Dale Johnson, nice to see you're on. I know that
 5     your uncle's wife just passed away, so I hope he's doing
 6     okay.
 7               But anyways, I love talking to the
 8     shareholders and love talking to the people that are
 9     online. I wish I had more time, but I know everyone's
10     got something to do. So with that, I'll sign off, and
11     I'll let Arcel close this up, put up the hotline
12     numbers. Thank you guys in the Ukraine. Thanks for
13     staying up, everybody. I know it's late where you guys
14     are in the world, but it's important. Our shareholders
15     need to know that we care, and I think they'll get the
16     picture of that today.
17               So Arcel, if you go ahead and throw those
18     hotline up numbers. Once again, thank you everybody for
19     being on board and I appreciate your time very, very
20     much.
21               MS. FASH: Okay, thank you so much. Thank you
22     so much, Mr. Flynn. On behalf of all employees, I want
23     to thank everybody for patiently staying until the end
24     of this Zoom meeting. We have experienced a lot of
25     technology (inaudible) inconvenient, but we surely have
0072
 1     this meeting successful. Allow me to have this time of
 2     extending our appreciation to all shareholders who never
 3     lose faith in the company, and our employees who
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 39 of 41 PageID: 1962



 4     rendered sincere service.
 5               Of course, everyone feels honored in having
 6     Ronnie Flynn as our founder. He has this fire in his
 7     heart in making Vuuzle Media make a name in the
 8     industry. He all guided us through this journey, and we
 9     look forward for more years of growth and development
10     with you.
11               Lastly, we thank our Almighty God in making
12     these things possible. May God bless us all and more
13     power to all of us.
14               Thank you so much and have a good day. Have a
15     good night.
16               (End of recording.)
17                             * * * * *
18
19
20
21
22
23
24
25
0073
 1                  TRANSCRIBER'S CERTIFICATE
 2
 3     I, Desha DeVor, hereby certify that the foregoing
 4     transcript consisting of 72 pages is a complete, true
 5     and accurate transcription of all matters contained on
 6     the recorded proceedings indicated ‐ VUUZLE MEDIA CORP
 7     ET AL, VUUZLE SHAREHOLDER VIDEO TRANSCRIPTION, FILE
 8     zoom_0, 7‐7‐2021.
 9
10
11
12
13
14     __________________________   7‐21‐2021
15
16
17
18
19
20
21
22
23
24
25
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 40 of 41 PageID: 1963



           1                    TRANSCRIBER'S CERTIFICATE

           2

           3 I, Desha DeVor, hereby certify that the foregoing

           4 transcript consisting of 72 pages is a complete, true

           5 and accurate transcription of all matters contained on

           6 the recorded proceedings indicated - VUUZLE MEDIA CORP

           7 ET AL, VUUZLE SHAREHOLDER VIDEO TRANSCRIPTION, FILE

           8 zoom_0, 7-7-2021.

           9

          10

          11

          12

          13

          14                              7-21-2021

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25
Case 2:21-cv-01226-KSH-CLW Document 46-85 Filed 09/15/21 Page 41 of 41 PageID: 1964




                          U. S. SECURITIES AND EXCHANGE COMMISSION

                                                                                     Investigation #HO-13925

                                           DECLARATION OF Fawad Walizai

   Pursuant to 28 U.S.C. Section 1746, the undersigned states as follows:

       1. My name is Fawad Walizai I am over twenty-one years of age and have personal knowledge of the matters
          set forth herein.


       2.       I am assigned as an IT Specialist to the U.S. Securities and Exchange Commission’s Division of
                Enforcement in Washington, D.C. As part of my duties I have been trained to preserve various forms
                of online content. For investigation #HO-13925. I have been tasked to conduct a Website
                Capture/Video Capture/Social Media/Telegram/live stream/blog

       3.       In support of investigation number HO-13925 and at the direction of my supervisor, I was tasked to
                conduct an internet preservation of the following URL’s.

                   https://pressreleasevuuzle.s3.amazonaws.com/070821-pr/01/zoom_0.mp4


       4. I completed the above mentioned internet preservation on, July 14, 2021, using the following tools:
                  Video Downloader Plus

                The above listed tools are commonly used to preserve internet content.

       5.       I saved the above-mentioned internet preservation using FTK Imager, which ensures that the internet
                preservation will not be altered or modified during storage. Specifically, FTK Imager forensically
                seals the internet preservation such that it can be opened only with FTK Imager. The sealed internet
                preservation has been labeled HO-13925 and saved to the following location:

            K:\Other_Projects\Webcaptures\imagefiles

       6. I also saved a copy of the above mentioned internet preservation along with this declaration to a network
          share. The location for this network share is provided below:

                     K:\Other_Projects\Webcaptures\


   I declare under penalty of perjury that the foregoing is true, correct, and made in good faith.




   [Fawad Walizai]                                                 Executed on this 14th day of July 2021.
